Citation Nr: 1044932	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for bilateral hearing 
loss, rated as 40 percent disabling prior to July 2, 2010 and 80 
percent disabling from July 2, 2010.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  

This appeal arises from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) remanded the claim in 
2010.  The VA audiological evaluation ordered by the Board was 
conducted in July 2010.  The development ordered by the Board has 
been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

Subsequently, a September 2010 rating decision assigned an 80 
percent rating for bilateral hearing loss effective, July 2, 
2010.  


FINDINGS OF FACT

1.  In March 2007, the Veteran's bilateral hearing loss produced 
level VIII hearing in the right ear and level VI hearing in the 
left ear.

2.  In March 2009, the Veteran's bilateral hearing loss produced 
level VII hearing in the right ear and level VIII hearing in the 
left ear.

3.  In July 2010, the Veteran's bilateral hearing loss produced 
level XI hearing in the right ear and level IX hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent 
for bilateral hearing loss, prior to July 2, 2010, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2010).  

2.  The criteria for an initial rating in excess of 80 percent 
for bilateral hearing loss, from July 2, 2010, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

This appeal arises from the initial grant of service connection 
for bilateral hearing loss.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 491.  

The Veteran has been examined in connection with his appeal, and 
no records identified as relevant remain outstanding.  Thus, no 
further notice to the Veteran with his claim is necessary.  

Initial Evaluation 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment.  It requires examination by a State- licensed 
audiologist, and includes a controlled speech discrimination test 
(Maryland CNC), and it is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds in decibels at 1000, 
2000, 3000, and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85 
(2010).  Table VII is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents the 
ear having the better hearing.

The provisions at 38 C.F.R. § 4.86 provide for evaluating 
Veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the fact 
that the speech discrimination test may not reflect the severity 
of communicative functioning these Veterans experience.  Under 38 
C.F.R. § 4.86, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.

"[T]he assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

On the March 2007 VA evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
80
80
85
90
LEFT
XX
60
65
70
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 68 in the left ear.  

In March 2007 the Veteran's service-connected bilateral hearing 
loss was manifested by auditory acuity levels of VIII in the 
right ear and VI in the left ear. 38 C.F.R. § 3.85, Table VI 
(2010).  When those results are charted on 38 C.F.R. § 4.85, 
Table VII they result in a 40 percent rating.  

On the VA audiological evaluation in March 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
75
80
80
85
LEFT
XX
65
75
70
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 56 percent in the left ear.

In March 2009 the Veteran's service-connected bilateral hearing 
loss was manifested by auditory acuity levels of VII in the right 
ear and VIII in the left ear. 38 C.F.R. § 3.85, Table VI (2010).  
When those results are charted on 38 C.F.R. § 4.85, Table VII 
they result in a 40 percent rating.  

The Veteran and his spouse appeared and gave testimony at a 
videoconference hearing in April 2010.  The Veteran stated his 
hearing loss resulted in his being unable to understand his wife.  
The Veteran stated his hearing loss had gotten worse and 
requested another VA audiological evaluation.  

The Board remanded the claim and another VA hearing evaluation 
was conducted in July 2010.  

On the July 2, 2010 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
85
90
90
100
LEFT
XX
70
80
80
95

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 48 in the left ear.  

In July 2010 the Veteran's service-connected bilateral hearing 
loss was manifested by auditory acuity levels of XI in the right 
ear and IX in the left ear.  38 C.F.R. § 3.85, Table VI (2010).  
When those results are charted on 38 C.F.R. § 4.85, Table VII 
they result in an 80 percent rating.  

The Board also considered whether the Veteran's patterns of 
hearing loss met the criteria set out at 38 C.F.R. § 4.86 for 
exceptional patterns.  Section (a) is applicable as each of the 
four specified frequencies is 55 decibels or more.  

When those criteria are applied to the results of the March 2007 
VA audiological evaluation, the Veteran's service-connected 
bilateral hearing loss was manifested by auditory acuity levels 
of VIII in the right ear and V in the left ear. 38 C.F.R. § 3.85, 
Table VIA (2010).  When those results are charted on 38 C.F.R. § 
4.85, Table VII they result in a 30 percent rating.  As the 
determination of the Roman numeral designation from Table VI 
results in a higher numeral it has been applied.  

When those criteria are applied to the results of the March 2009 
audiological evaluation the Veteran's service-connected bilateral 
hearing loss was manifested by auditory acuity levels of VII in 
the right ear and VI in the left ear. 38 C.F.R. § 3.85, Table VIA 
(2010).  When those results are charted on 38 C.F.R. § 4.85, 
Table VII they result in a 30 percent rating.  As the 
determination of the Roman numeral designation from Table VI 
results in a higher numeral it has been applied.  

When those criteria are applied to the results of the July 2010 
audiological evaluation, the Veteran's service-connected 
bilateral hearing loss was manifested by auditory acuity levels 
of IX in the right ear and VII in the left ear. 38 C.F.R. § 3.85, 
Table VIA (2010).  When those results are charted on 38 C.F.R. § 
4.85, Table VII they result in a 50 percent rating.  As the 
determination of the Roman numeral designation from Table VI 
results in a higher numeral it has been applied.  

Section (b) of 38 C.F.R. § 4.86 is not applicable to the claim as 
the puretone threshold in each ear are not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  

The preponderance of the evidence is against the claim for higher 
initial ratings for bilateral hearing loss.   

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321 (2010).  In this 
instance, the Veteran did not present any evidence of 
interference with employment and denied having any surgical 
procedures or other treatment which might cause interference with 
his employment.  He presented no testimony at his hearing related 
to any difficulties caused by his hearing loss, and described no 
manifestations other than diminished hearing acuity, which is 
what the rating schedule contemplates.  There is therefore no 
basis for referring this claim for consideration of an 
extraschedular evaluation.




ORDER

An initial rating higher than 40 percent for bilateral hearing 
loss prior to July 2, 2010 is denied.  

An initial rating higher than 80 percent for bilateral hearing 
loss from July 2, 2010 is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


